PER CURIAM. Zevin Mitchell appeals the trial court’s oral revocation of probation and failure to reduce the court’s oral rulings to a written order. We reverse and remand the case to the - trial court to enter such an order. Joachin v. State, 199 So.3d 439 (Fla. 3d DCA 2016). The State acknowledges that reversal and remand for this purpose is required. Entry of an order conforming with the oral rulings at the revocation hearing is a ministerial act, such that Mr. Mitchell need not be present. Reversed and remanded for the limited purpose set forth in this opinion.